Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The objections to claims 1-7 are withdrawn in view of the amendments to claims 1 and 4.

Claim Rejections - 35 USC § 112
	The 112 rejection to claim 7 is withdrawn in view of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Pellegrini (40,766) on 9/2/2021.
The application has been amended as follows: 





stacking one on another: 
a circuit board; 
an integrated circuit attached on the circuit board; 
a first thermal pad disposed on a surface of the integrated circuit; 
a heat sink having a first surface for pressing the first thermal pad between the surface of the integrated circuit and the first surface, and a second surface opposite to the first surface;
 a second thermal pad disposed on the second surface of the heat sink; and 
a heat dissipation casing having a surface for pressing the second thermal pad between the surface and the second surface of the heat sink; 
overlapping a back plate on an opposite surface of the circuit board to a mounting surface to which the integrated circuit is mounted; 
mounting the circuit board on a control board tray with the back plate overlapped thereon;
fixing the circuit board and the heat dissipation casing by a base casing being in conformity with the sizes of the integrated circuit, the first thermal pad, the heat sink, and the second thermal pad; 







Allowable Subject Matter
Claims 1, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4-7, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, 
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Gektin teaches many of the limitations of claim 1 as per pages 4-5 of the non-final office action, neither Gektin nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claim 8, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because claim 8 recites, “overlapping a back plate on an opposite surface of the circuit board to a mounting surface to which the integrated circuit is mounted; mounting the circuit board on a control board tray with the back plate overlapped thereon”.
The aforementioned limitations in combination with all remaining limitations of claim 8 are believed to render said claim 8 patentable over the art of record.

While Gektin as modified by Ishii teaches many of the limitations of claim 8 as per pages 5-6 of the non-final office action, neither Gektin nor Ishii, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZACHARY PAPE/Primary Examiner, Art Unit 2835